Exhibit 10.1
 
 


 
Certain portions of this exhibit, as indicated by [***] , have been omitted,
pursuant to a request for confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934. The omitted materials have been separately
filed with the Securities and Exchange Commission.

 
 
LICENSE AND MANUFACTURING AGREEMENT


 
 
BETWEEN
 
 
BOSTON THERAPEUTICS, INC.
 
 
AND
 
 
ADVANCE PHARMACEUTICAL COMPANY LIMITED
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

TABLE OF CONTENTS   BACKGROUND       1.
DEFINITION
4
      2.
LICENSE GRANT
7
      3.
ROYALTY AND PAYMENT
8
      4.
JOINT EXPENSES FOR MAA AND REFERENCE MATERIAL
10
      5.
REGULATORY APPROVALS AND CO-OPERATION
11
      6.
REPRESENTATIONS, WARRANTIES AND COVENANTS
12
      7.
INDEMNITIES
14
      8.
FORECAST OF PRODUCT SUPPLY AND SALES
14
      9.
BRANDING
15
      10.
PROSECUTION AND MAINTENANCE
16
      11.
NEW INTELLECTUAL PROPERTY
16
      12.
ENFORCEMENT
16
      13.
MANUFACTURING FACILITY
17
      14.
EVENT OF DEFAULT
17
      15.
CONFIDENTIALITY
18
      16.
TERM
19
      17.
TERMINATION
19
      18.
DISPUTE RESOLUTION
20
      19.
GOVERNING LAW
21
      20.
MISCELLANEOUS
21

 
EXHIBITS
             
Exhibit
1
Option Agreement
25
       
Exhibit
2
Trademark Certificate of SUGARDOWN
[*]
       
Exhibit
3
List of Prices
         
Exhibit
4
Banking Information
         
Exhibit
5
Reimbursement costs
         
Exhibit
6
List of Patents
         
Exhibit
7
List of Products
         
Exhibit
8
Certificated of analysis of SugarDown Chewable Tablet
         
Exhibit
9
Declarations of Good Manufacturing Practice
 

 
 
2

--------------------------------------------------------------------------------

 
 
LICENSE AND MANUFACTURING AGREEMENT
 


 
This LICENSE AND MANUFACTURING AGREEMENT (this “Agreement”) is effective as
of  June 24, 2011 (the “Effective Date”) by and between:-
 
(1)
BOSTON THERAPEUTICS, Inc. a company incorporated under the laws of Delaware, USA
having a principal place of business at 33 South Commercial St. Manchester, NH
03101, United States of America (“BTI”); and

 
(2)
ADVANCE PHARMACEUTICAL COMPANY LIMITED, a company incorporated under the laws of
the Hong Kong Special Administrative Region of the People’s Republic of China at
Tai Po, New Territories (“the Licensee”),

 
(BTI and the Licensee are each referred to herein by name or, individually, as a
“Party” or, collectively, as the “Parties”.)
 
WHEREAS:
 
A.
BTI is a biopharmaceutical company having certain proprietary rights,
technologies and data related to dietary supplements and potential drug agents
developed from complex carbohydrate chemistry.

 
B.
The Licensee is a Hong Kong Asia-based pharmaceutical company with a vertically
integrated platform engaged in development, manufacturing, design, marketing,
sales, logistics and distribution of pharmaceutical and other health care
products.

 
C.
By an option agreement dated July 7, 2010 (“Option Agreement”) as set out in
Exhibit 1, Zapp Biotechnology Company Ltd. (the “Optionee”) was granted an
option by BTI (the “Option”) to enter into a license and manufacturing agreement
according to the terms stipulated in the Option Agreement. Optionee has
designated the Licensee as its nominee to enter into this Agreement.

 
D.
BTI and the Licensee wish to further develop, manufacture and commercialize the
Products (defined hereinafter). Accordingly, BTI desires to grant to the
Licensee, and the Licensee desires to obtain from BTI, certain rights, licenses
and sub-license rights pertaining to the Territory (defined hereinafter) and the
possible first right of offer, all subject to the terms and conditions set forth
here-in-below.

 
E.
Subject to the terms and conditions set forth below, BTI desires to manufacture
and sell the Products (defined hereinafter) to the Licensee, and the Licensee
agrees to have the Licensee engage in the following:

 
(i)   
market and sell such Products (defined hereinafter) in the Territory; and

 
(ii)  
manufacture, market and sell such Products upon the setting up of the Licensee’s
manufacturing facilities.

 
 
3

--------------------------------------------------------------------------------

 
 
NOW IT IS HEREBY AGREED as follows:
 
1.  
DEFINITION(S)

 
1.1
In this Agreement including the Recitals, except where the context otherwise
requires, the words and expressions specified below shall have the meanings
attributed to them below:-

 
“Additional Territory”
means all countries and territories in the world except the Territory and the
USA;
   
“Additional Territory Licensed Product(s)”
means any product for human or veterinary use, the research, development,
manufacture, use, sale, offer for sale, import or export (collectively,
“Exploitation”)of which, is based bupon or incorporates BTI Technology or,
but  for the license granted in this Agreement, the Exploitation or which would
infringe any BTI Patents in any country in the Additional Territory;
   
 
“Affiliate”
means with respect to either Party, any person or entity that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Party, for so long as such control exists.
 
For purposes of this Section only, “control” means
 
(i) direct or indirect ownership of fifty percent (50%) or more (or, if less
than fifty percent (50%), the maximum ownership interest permitted by applicable
law) of the stock or shares having the right to vote for the election of
directors of such corporate entity, or
 
(ii) the possession, directly or indirectly, of the power to direct, or cause
the direction of, the management or policies of such entity, whether through the
ownership of voting securities, by contract or otherwise;
   

 
“BTI Know-How”
Any proprietary information, trade secrets, documented techniques, materials and
data owned or controlled by BTI during the Term or which are acquired by or
developed for BTI by a Third Party during the Term, including but not limited to
discoveries, formulae, materials, reagents, proprietary methods, processes, test
data (including pharmacological, toxicological, clinical and manufacturing
information and test data), and analytic and quality control data, which is
necessary or useful to research, develop, make, have made, use, sell, offer for
sale, import or export the Products, provided however, that BTI Know-How that is
the subject of the licenses and other rights granted to Licensee hereunder shall
extend only to those applications of any of the foregoing items that are
associated with specifically defined carbohydrate chemistry formulation; BTI
Know-How does not include BTI Patent Rights.;

 
 
4

--------------------------------------------------------------------------------

 
 
“BTI Patents”
means the patents which includes:
 
(i) All patents and patent applications of any kind anywhere in the world as
more particularly listed in the Exhibit 6 owned or controlled by BTI during the
Term or which are acquired by or developed for BTI by a Third Party during the
Term (together with all divisions, continuations, patents of addition,
substitutions, registrations, re-issues, re-examinations or extensions of the
foregoing) and which are necessary or useful to research, develop, make, have
made, use, sell, offer for sale, import or export the Products, provided,
however, that BTI Patents that are the subject of the licenses and other rights
granted Licensee hereunder shall extend only to those applications of any of the
foregoing items that are associated with SUGARDOWN or its drug candidate
equivalent;
 
(ii) All patent applications that may hereafter be filed by or on behalf of BTI
which either are based on or claim priority from any of the foregoing patents
and applications; and
 
(iii) All patents which may be granted pursuant to any of the foregoing patent
applications;
   
“BTI Technology”
means BTI Patents and BTI Know-How relating to SUGARDOWN or its drug candidate
equivalent only;
   
“Business Day(s)”
means a day (other than a Saturday or a Sunday) on which licensed banks are
generally open for business in Hong Kong;
   
“Effective Date”
means the date of this Agreement as set forth above;
   
“EMA”
means the European Medicines Authority;
   
“EMA Costs”
 
means external contracted costs resulting in a specific fee charged and a
deliverable documented output for EMA meetings, animal tests, and human tests,
resulting in a competent authority submission only;
   
“FDA”
means the United States Food and Drug Administration, or any successor agency
thereto;

 
 
5

--------------------------------------------------------------------------------

 
 

   
“FDA Costs”
 
means external contracted costs resulting in a specific fee charged and a
deliverable documented output for FDA meetings, animal tests, and human tests,
resulting in a competent Regulatory Authority submission only;
   
“Force Majeure”
means the force majeure as referred to and defined in Clause 20.7 of this
Agreement;
   
“Hong Kong”
means the Hong Kong Special Administrative Region of the People’s Republic of
China;
   
“MAA”
means the Marketing Authorization Approval of a new drug application for
permission to initiate marketing, sale, testing and food supplement
registration), licenses, registrations or authorizations necessary for the
marketing and sale of such Product, filed with:
 
(i) the FDA in accordance to the FDA Code of Federal Regulation Title 21 Part
314 Section 50 et. Seq (21 C.F.R. 314.50 et. Seq);
 
(ii) the EMA; or
 
(iii) any other Competent Regulatory Authority.
 
“Product(s)”
means initially Territory Licensed Product(s) and from time to time, as the same
may be added to this Agreement, Additional Territory Licensed Product(s),
details of which are set out in Exhibit 7;
   
“Prosecution and Maintenance”
 
means with respect to a patent or patent application, the preparing, filing,
prosecuting and maintenance of such patent or application, as well as
re-examinations, reissues, requests for patent term extensions and related
matters with respect to such patent or application, together with the conduct of
interferences, the defense of oppositions and other similar proceedings with
respect to the particular patent or patent application; and ‘Prosecute and
Maintain’ shall have the correlative meaning;
   
 
“Qualified Person”
means a person qualified and accepted by competent authority to batch release
and to assure quality and acceptance by a competent authority;
   
“Reference Material(s)”
 
means the official materials submitted to the regulatory authority in support of
the regulatory label and approval of Products;

 
 
6

--------------------------------------------------------------------------------

 
 
 

   
“Regulatory Authority”
means federal, national, multinational, state, provincial or local regulatory
agency, department, bureau or other governmental entity with authority over the
discovery, advancement, manufacture, commercialization or other use or
exploitation (including the granting of MAA) of the Products in any
jurisdiction, including the FDA, the European Medicines Agency (EMA), the State
Food and Drug Administration (SFDA) in the People’s Republic of China and the
Ministry of Health Labor and Welfare (MHLW) in Japan;
   
“SUGARDOWN”
means the trademark, namely “SUGARDOWN”, registered in (*) and owned by (*) and
such trademark is adopted in the manufacture, sale, marketing, promotion,
distribution and advertising of the Products, details of which are set out in
Exhibit 2
   
“Term”
means the term as defined and set out in Clause 16 of this Agreement;
   
“Territory”
means the following territories:-
 
(i)  People’s Republic of China;
 
(ii)  Hong Kong Special Administrative Region; and
 
(iii)  Macau Special Administrative Region;
   
“Territory Licensed Product(s)”
means any product, the research, development, manufacture, use, sale, offer for
sale, import or export (collectively, “Exploitation”)of which is based upon or
incorporates BTI Technology or,, but for the license granted in the Agreement,
would infringe any BTI Patents in any country in the Territory;
   
“Third Party”
means any person or entity other than BTI, the Licensee or their respective
Affiliates;
   
“USA”
means the United States of America; and
   
“US Dollars” and the sign “US$”
means United States dollars, the lawful currency of the United States of
America.

 
 
7

--------------------------------------------------------------------------------

 
 
2.  
LICENCE GRANT

 
2.1  
BTI hereby grants to the Licensee a sole and exclusive license to use the BTI
Technology in The Territory, with the right to grant, sublicenses, subject to
the conditions described in this Agreement, under the BTI Technology, to enable
the Licensee to:-

 
 
8

--------------------------------------------------------------------------------

 
 
(a)  
bottle, label, use, commercialize, market, distribute, sell, have sold, offer
for sale and import and export; and

 
(b)  
research, develop, make, have made, manufacture

 
the Products in the Territory, practice any method, process or procedure or
otherwise exploit the BTI Technology, and to have any of the foregoing performed
on its behalf by a Third Party, subject to Clauses 2.2 and 2.3 hereinbelow.
 
2.2  
Both Parties agree that

 
(i)  
Clause 2.1(a) shall be active and in force from the Effective Date; and

 
(ii)  
Clause 2.1(b) shall be contingent upon establishment of oversight quality
control batch release and quality assurance requirements set forth by BTI and
agreed upon by both Parties.

 
2.3  
Insofar as the license granted in Clause 2.1 is concerned, sale and distribution
in the Additional Territory shall be restricted to Products for human and
veterinary use.

 
2.4  
The Licensee and BTI have agreed that BTI shall both (a) initiate a clinical
trial at a cost not to exceed [***] (such amount, up to [***] , “the “Clinical
Study Fund”), and (b) as BTI’s investment in the promotion of a market for BTI’s
products, provide Product to Licensee having an aggregate value (at the pricing
described in Exhibit 3) equal to the amount of the Clinical Study Fund as
further described below.  Specifically, Licensee and BTI have agreed that:

 
(i)  
the results, documents and other information related to the clinical trials of
the Products conducted under the auspices of and financed by the Clinical Study
Fund can be used by either Party; and

 
 
(ii)  
upon the Licensee’s request, BTI shall supply and deliver to Licensee, Products
having an aggregate value equal to the amount actually set aside in the Clinical
Study Fund and committed to clinical trials as described in clause 2.4(i) at the
time of the request for Product, at the agreed prices set out in Exhibit 3 to
this Agreement. In other words, if [***]  has been committed and paid into the
Clinical Study Fund for clinical trials then Licensee may request [***]  in
Product at the agreed price. The Licensee is not required to pay for the
aforesaid amount of Products, except by means described herein.

 
2.5
Both Parties agree and acknowledge that the prices set out in Exhibit 3 (List of
Prices) have been agreed upon as the final prices of the Products.  Should there
be any proposed change in prices, both Parties must sign a written agreement for
such change.

 
3.         ROYALTY AND PAYMENT
 
3.1  
Subject to Clause 3.2, the Licensee shall pay to BTI a royalty of US Dollars
[***]  of revenue on a quarterly basis, based on the sales and distribution of
the Territory Licensed Products (excluding those manufactured and supplied to
BTI) in the Territory as invoiced to the Licensee for the duration of the Term,
in accordance to Clause 3 below (“Royalty Payment”).  For the avoidance of
doubt, the aforesaid Territory Licensed Products must be manufactured based on
the existing BTI Patents.

 
 
9

--------------------------------------------------------------------------------

 
 
3.2  
In the event that the Licensee invents, develops, obtains and registers new
patents (“New Patents”) based on the BTI Patents in the name of BTI, the
Licensee shall pay to BTI a royalty of US Dollars [***]  of revenue on a
quarterly basis based on the sales and distributions of the aforesaid products
in the Territory as invoiced to the Licensee for the duration of the Term
provided that the aforesaid products manufactured according to the New Patents,
not the existing BTI Patents.

 
3.3  
The Licensee shall pay the Royalty Payment of a year to BTI within 30 days upon
the expiry of a quarter in a year.  In other words, the Licensee shall pay the
Royalty Payment to BTI in the following manner:

 

 
(i)  
on or before the 30th day of April for the first quarter (i.e. from January to
March in a year);

 

 
(ii)  
on or before the 30th day of July for the second quarter (i.e. from April to
June in a year);

 

 
(iii)  
on or before the 30th day of October for the third quarter (i.e. from July to
September in a year); and

 

 
(iv)  
on or before the 30th day of January for the forth quarter (i.e. from October to
December in a year).

 
3.4  
Both Parties agree that the Royalty Payment shall be paid to BTI’s bank account
as set out in Exhibit 4.

 
3.3
Both Parties agree that, to determine the sales and distribution of the
Products, any Product shall be regarded as distributed or sold by the Licensee
or its sub-licensee after one hundred and twenty (120) days of receipt of
invoice by the Licensee or its sub-licensee, or if not invoiced, when shipped or
delivered by the Licensee or its sub-licensee.

 
3.4
The Licensee and its sub-licensees shall keep complete and accurate accounts of
all Products distributed and sold and shall permit BTI at BTI’s own expense [if
audit discloses underpayment of royalty, then Licensee pays for audit] and
through an independent certified accountant of international standing to be
agreed by both Parties, to audit such accounts in accordance to the following:

 
 
(i)
at least sixty (60) days’ prior written notice prior to the audit;

 
 
(ii)
no more than once each calendar year solely for the purpose of determining the
accuracy of the Royalty Report (defined hereinafter) and Royalty Payment; and

 
 
(iii)
the obligation of the Licensee and its sub-licensees concerning audit of their
accounts shall be terminated three (3) years after the date of issue of an audit
report.

 
 
10

--------------------------------------------------------------------------------

 
 
 
 
(iv)
Licensee will assemble relevant records, including those of sub-licensees as a
mechanism for determining aggregate price of Products sold and adjustments that
may impact royalties payable to BTI.

 



3.5
Royalty Payment shall be net of any deductions or withholdings which are
required to be deducted under any relevant legislation in any country.

 
3.6
If the Licensee or its sub-licensee is obliged to pay royalties to an
independent Third Party for the right to make, manufacture, use, commercialize,
market, distribute or sell the Products, the Licensee shall be entitled to
deduct from the Royalty Payment due to BTI the said royalty payment actually
made to such Third Party.

 
3.7
The Licensee shall provide BTI with a royalty report stating the gross sales of
the Territory Licensed Products and provide a calculation of the Royalty Payment
amount due (“Royalty Report”) within ninety (90) days after the 31st day of
March, the 30th day of June and 30th  day of September in each year during the
Term .

 
4.JOINT EXPENSES FOR MAA & REFERENCE MATERIALS
 
Pre-MAA
 
4.1  
The Parties acknowledge and agree that where a Party incurs expenses arising
from MAA filing for the Products), the other Party referencing such MAA shall
contribute the MAA filing costs (“Joint Expenses”). A Party has absolute
discretion to choose whether to reference such MAA and which part of a MAA
should it references to.  In other words, a Party is entitled to reference part
of the documents and/or information in a MMA process at its sole discretion.

 
4.2  
The portion of Joint Expenses to be contributed by each Party shall be agreed
upon in writing prior to incurring the Joint Expenses on a fair, reasonable and
arm’s length basis. If no such written agreement is entered into between the
Parties, the Party incurring the cost for the MAA shall be solely liable for it.

 
Post- MAA

 
4.3
Both Parties agree that BTI shall be solely responsible for all MAA costs
outside the Territory and the Licensee shall be solely responsible for all MAA
costs incurred in the Territory unless otherwise agreed by both Parties.

 
4.4
Notwithstanding the basic payment obligations in Clause 4.3, both Parties agree
that reimbursement of the costs incurred by a Party in filing and obtaining a
MAA shall be in accordance to Exhibit 5 and Clause 4.5 below.  For the avoidance
of doubt, if a Party just references part of the documents and/or information
(“D&I”) in a MAA, the costs to be shared by both Parties according to Exhibit 5
should be the costs arising from or in connection with that particular D&I.

 
4.5
Where reimbursement and repayment is payable pursuant to Clause 4.4, the Party
owing such reimbursement or repayment shall via telegraphic transfer to the
account details set forth in Exhibit 4 within one hundred and twenty (120) days
after the use of and/or reference to a MAA or part of a MAA.

 
 
11

--------------------------------------------------------------------------------

 
 
Reference Materials

 
4.6
In the event that a Party requests (“the Requesting Party”)  Reference Materials
created by the other Party (“the Providing Party”) whether for a MAA or not, the
Requesting Party shall pay the Providing Party up to 50% of the actual costs of
the Providing Party in accordance with its record for establishing such
Reference Materials, subject to the condition that Reference Materials which a
Requesting Party wishes to obtain must be Reference Materials which obtained MAA
not more than 1.5 years before such request.

 
4.7
Where reimbursement and repayment is payable pursuant to Clause 4.6, the Party
owing such reimbursement or repayment shall via telegraphic transfer to the
account details set forth in Exhibit 4 within one hundred and twenty (120) days
after the use of Reference Materials.

 
4.8
For all other costs and expenses in relation to matters not referred to in
Clause 4, the Parties shall negotiate in good faith and at arms’ length the
payment arrangement for costs incurred in the 2 years prior to MAA.

 
4.9
The paying party shall forthwith notify the receiving party of the payment and
upon successful transfer of the payable amount, the receiving party shall issue
an acknowledgement of receipt to the paying party within 14 Business Days
thereafter.

 
5.
APPROVALS AND CO-OPERATION

 
5.1
In furtherance of the Agreement, the Licensee shall have the right to obtain, or
procure the obtaining of all MAA. BTI shall provide all reasonable assistance
and disclosure of MAA and/or Reference Materials as necessary or as requested by
the Licensee (or its sub-licensee) to aid their manufacturing of the Products
and their efforts to obtain MAA, and charge only a minimum expense for
administrative purposes.

 
5.2
Subject to Clause 4 above and other payments as herein provided, each Party
agrees to use commercially reasonable efforts to make its personnel reasonably
available, upon reasonable written request by the other Party in relation to
license rights, at their respective places of employment to consult with the
other Party on matters and issues related to MAA obtained during the Term.

 
5.3
Each Party (the “Enabling Party”) agrees to cooperate with the other (the
“Filing Party”), at its written request, to comply with specific requests of any
applicable Regulatory Authority (such as requests to inspect clinical trial
sites), with respect to data supplied or to be supplied by the Enabling Party to
the Filing Party for filing with such Regulatory Authority.  In this regard, the
Enabling Party agrees to provide reference rights to the Filing Party, or to
provide to applicable Regulatory Authorities copies of relevant manufacturing
data specifically requested by the Filing Party, which is reasonably necessary
for the Filing Party to obtain, proceed towards and/or maintain regulatory
approval for the Products in accordance with this Agreement

 
 
12

--------------------------------------------------------------------------------

 
 
5.4      Assistance beyond initial transfer of BTI Technology
 
 
5.4.1
In connection with the performance of this Agreement, each Party will use its
best reasonable efforts to provide assistance to the other Party as such other
Party may reasonably request if it involves new technology and requires travel
to other country or territory.  The requesting Party shall reimburse the
reasonable costs and expenses incurred by the assisting Party in providing such
assistance.

 
 
5.4.2
The Licensee shall at its discretion register this Agreement with all relevant
patent offices or governmental authorities and BTI shall provide all reasonable
assistance as may be requested by the Licensee; provided, however, that nothing
herein shall be deemed an agreement to transfer or assign ownership to Licensee
of any BTI Technology

 
 
5.4.3
If Licensee files for patent protection of any BTI claims, the filing will be
made in the name and on behalf of BTI, who shall be identified as the owner of
the technology subject to such filing.

 
6.
REPRESENTATIONS, WARRANTIES AND COVENANTS

 
General Representations and Warranties
 
6.1  
Each Party represents and warrants to the other that, as of the Effective Date:

 
 
6.1.1
it is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, and it has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof;

 
 
6.1.2
it is duly authorized to execute and deliver this Agreement and to perform its
obligations hereunder, and the authorized representative executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate action; and

 
 
6.1.3
this Agreement is legally binding upon it and enforceable in accordance with its
terms, and the execution, delivery and performance of this Agreement does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound, nor violate any material
applicable law.

 
BTI’s Representations and Warranties
 
6.2
BTI represents and warrants to the Licensee that as of the Effective Date:

 
 
6.2.1
BTI owns and/or has an absolute and unfettered right to all BTI Technology which
include patents and know-how that are developed or acquired by or for BTI during
the Term as well as what BTI owns or controls as of the Effective Date, a list
of which is set out in Exhibit 6, but which may change from time to time as new
patents and know-how are obtained;

 
 
6.2.2
BTI Technology is solely and beneficially owned by BTI, and BTI has not placed,
or suffered to be placed, any liens, charges or encumbrances on or against the
patents or patent applications on the BTI Patents or the BTI Know-how, and that
BTI has full right and authority to grant to the Licensee the licenses granted
herein with respect to such patents, patent applications and know-how in the
Territory.

 
 
13

--------------------------------------------------------------------------------

 
 
 
6.2.3
the BTI Patents are valid and existing, and no issued or granted patents within
the BTI Patents are invalid or unenforceable to the best of their knowledge;

 
 
6.2.4
BTI has not granted, and will not during the Term grant any right to any Third
Party which would conflict with the rights granted to the Licensee hereunder,
nor has entered and will not enter any agreement with or assignment to any Third
Party nor permit any encumbrance which would be inconsistent or otherwise
conflict with the terms of this Agreement;

 
 
6.2.5
BTI has no knowledge that any Third Party has any right, title or interest in or
to any of the BTI Technology;

 
 
6.2.6
the BTI Technology to the best of its knowledge is not subject to any
litigation, judgments or settlements against or owed by BTI;

 
 
6.2.7
the BTI Technology is not subject to any funding agreement with any government
or government agency;

 
 
6.2.8
BTI has disclosed to the Licensee all material information of which BTI is aware
as to whether the research, development, manufacture, use, sale, offer for sale
or importation of the Products infringes or would infringe issued or granted
patents or other intellectual property rights owned by a Third Party, and that
the Licensee’s practice, use and exploitation of the BTI Technology in
accordance with this Agreement will not infringe or misappropriate any patent
rights or other intellectual property rights of any Third Party;

 
 
6.2.9
BTI has not received any notice of:-

 
 
 
(i)  any threatened claims or litigation or investigations seeking to invalidate
or otherwise challenge the BTI Technology or BTI’s rights therein; or

 
 
 
(ii)  alleged infringement of any Third Party patent rights or intellectual
property rights in connection with the use and exploitation of the Products;



 
 
6.2.10
none of the BTI Patents are subject to any pending re-examination, opposition,
interference or litigation proceedings.  BTI shall provide to the Licensee
regular updates of all BTI Patents pertaining to any stage being reached in any
of the foregoing events; and for all pending patents granted for BTI technology;

 
 
6.2.11
To the best of BTI’s knowledge, there is no unauthorized use, infringement or
misappropriation of any of the BTI Technology by any Third Party in the
Territory, including by any current or former employee or consultant of BTI and
its Affiliates. BTI shall promptly inform the Licensee of any misappropriation
or infringement of the BTI Technology of which BTI becomes aware; and

 
 
14

--------------------------------------------------------------------------------

 
 
 
6.2.12
BTI is not aware of any action, suit or inquiry or investigation instituted by
any Third Party which questions or threatens the validity of this Agreement.

 
 
6.2.13
BTI declares that all representations, warranties and any other documents
(including the Certificated of analysis of SugarDown chewable tablet (Exhibit 8)
and the Declarations of Good Manufacturing Practice (Exhibit 9)) are true and
accurate.

 
7.  
INDEMNITIES

 
  
7.1 INDEMNIFICATION BY LICENSEE. Licensee shall, up to the maximum amount of its
product liability insurance, indemnify, hold harmless and defend BTI, its
Affiliates and their respective directors, officers, employees and agents (“BTI
Indemnitees”) from and against any and all suits, investigations, claims, costs,
demands, liabilities, losses, damages, and expenses, including reasonable
attorneys’ fees (collectively, “Losses”) arising from or occurring as a result
of a third party’s claim, action, suit, judgment or settlement against a BTI
Indemnitee that is due to or based upon: (a) any breach of any representation or
warranty of Licensee hereunder; (b) the failure of Licensee to perform any of
its duties or obligations set forth in this Agreement; (c) Licensee’s misuse
or  adulteration of Product, or combination of Product with other products
without BTI’s express acknowledgement and approval, or sale and disposition of
Product for applications or uses other than those for which the Product is
intended, and (d) any act of gross negligence or intentional misconduct by
Licensee or any of its sublicensees in connection with any action or transaction
under this Agreement, including the further processing, formulation, storage,
labeling, promotion, use or sale of Product while in the possession or control
of Licensee or its sublicensees.

 
(i)  
7.2 INDEMNIFICATION BY BTI.  BTI shall, up to the maximum amount of its product
liability insurance, indemnify, hold harmless and defend Licensee, its
Affiliates and their respective directors, officers, employees and agents
(“Advance Indemnitees”) from and against any and all Losses arising from or
occurring as a result of a third party’s claim, action, suit, judgment or
settlement against an Advance Indemnitee that is due to or based upon: (a) any
breach of any representation or warranty of BTI hereunder; (b) the failure of
BTI to perform any of its duties or obligations set forth in this Agreement; (c)
any act of gross negligence or intentional misconduct by BTI in connection with
any action or transaction under this Agreement, including manufacture, testing,
handling, packaging, labeling, storage or supply of Product while it is in the
possession or control of BTI or its Affiliates. BTI shall have no liability
under this Section 7.2 for any infringement based on the use of any Product if
the Product is used in a manner or for a purpose for which it was not reasonably
intended.  BTI's obligations under this Section 6.2 shall survive termination or
expiration of this Agreement.

 
 
15

--------------------------------------------------------------------------------

 
 
8.  
FORECAST OF PRODUCT SUPPLY AND SALES

 
Supply
 
8.1
The Licensee shall have a first priority offer to supply BTI’s requirements for
the Products for commercial use in the Additional Territory.  BTI shall,
however, retain the right to manufacture or otherwise obtain the Products, in
the Additional Territory.

 
8.2
Subject to Clause 8.1, in the event that the Licensee (once manufacturing has
commenced) fails to accept any order of BTI for sale of the Products in the
Additional Territory or accepts but fails to fulfill such an order, in each case
due to an event of Force Majeure that lasts for a continuous period of one
hundred and twenty (120) days, BTI shall be permitted to arrange with other
manufacturers or suppliers for the fulfillment of such orders (to the extent of
any shortfall from the supply of the Products by the Licensee) on any terms that
are reasonable.

 
8.3
Within a reasonable time after Licensee resumes full supply of the Products
after an event of Force Majeure BTI shall cease sourcing of Products from
manufacturers or suppliers other than Licensee, and shall resume its
relationship with Licensee on terms consistent with the terms that preceded the
event of Force Majeure

 
Right of First Refusal
 
8.4
Subject to Clause 8.1, in the event that the Licensee is unable to manufacture
sufficient Products to meet the orders placed by BTI or its Affiliates (the “BTI
Group”) for sale and distribution in the Additional Territory, whether such
inability is due to changes in market conditions, regulatory conditions or other
factors but excluding an event of Force Majeure, BTI may set up manufacturing
facilities in the Additional Territory subject to the Licensee having the right
of first refusal to invest in any such manufacturing facilities, either on its
own, or together with BTI and other Third Party in such proportion as the
Licensee may deem appropriate.  BTI shall determine the terms and conditions,
and provide written explanation of the details of such investment and the
economic and political reasons justifying the explanation to the Licensee.  The
Licensee shall have thirty (30) Business Days from the date of receipt of the
written explanation to evaluate the investment and exercise its right of first
refusal.

 
Forecasts
 
8.5
Subject to Clause 8.1, no later than three (3) months prior to its second year
of commercial sale of the Products, BTI shall provide the Licensee with a
twelve-month (12-month) rolling forecast of BTI’s or its designee’s commercial
requirements of the Products in the Additional Territory, broken down by month
and updated monthly on a rolling twelve-month (12-month) basis, with an allowed
monthly variation of twenty percent (20%).

 
8.6
Subject to Section 8.1 and before the Licensee can manufacture the Product on
its own, no later than three (3) months prior to its second year of commercial
sale of the Products, the Licensee shall provide BTI with a twelve-month
(12-month) forecast of the Licensee’s purchase order forecast of the Products in
the Territory, broken down by month and updated monthly on a rolling
twelve-month (12-month) basis, with an allowed monthly variation of twenty
percent (20%) until the Licensee manufactures the Product.

 
 
16

--------------------------------------------------------------------------------

 
 
Purchase Orders
 
8.7
Subject to Clause 8.1, BTI shall submit purchase orders for the Products that
are consistent with quantities forecast in the first three (3) months of each
rolling forecast.  All purchase orders submitted shall be agreed upon between
BTI and the Licensee and constitute firm orders binding on the Parties.  Payment
terms of each Product shall be determined and revised by the Licensee from time
to time by mutual agreement. Pricing of sales may be adjusted due to raw
material increases supplied by BTI.

 
8.8 
Subject to Section 8.1, the Licensee shall submit purchase orders for the
Products that are consistent with quantities forecast in the first three (3)
months of each rolling forecast until the Licensee can manufactures the Product
on its own.

 
9.  
BRANDING

 
9.1  
Each Party will be responsible for filing, registering and maintaining its own
worldwide brand names and trademarks for the Products, at its own expense.  All
Products provided by the Licensee to BTI hereunder shall display the name of the
Licensee as manufacturer of such Products.  Each of BTI and the Licensee may use
its own brand name, or that of the other Party, to identify the Products.

 
9.2  
If one Party uses the brand name or trademark of the other Party in connection
with the Products, the manner of use of the other Party’s brand name and/or
trademark (as the case may be) shall first be submitted to the other Party for
approval of design, color, and other details, and shall in any event comply with
the other Party’s usage and quality control and quality assurance guidelines as
reasonably established from time to time and as registered with the competent
authority.  All approvals required under this section shall not be unreasonably
withheld or delayed.

 
10.  
PROSECUTION AND MAINTENANCE

 
10.1  
BTI shall be responsible for the Prosecution and Maintenance, and all costs and
expenses associated therewith, of the BTI Technology worldwide, unless otherwise
stated in a mutual agreement in writing. However, in the Territory, the Licensee
shall be responsible for all costs.

 
10.2  
BTI shall consult in good faith with the Licensee regarding matters stated in
Clause 10.1, including the withdrawal, abandonment or cessation of Prosecution
and Maintenance of any BTI Technology covering the Products.  If BTI determines
to withdraw, abandon or otherwise cease to Prosecute or Maintain any of the BTI
Technology covering the Products, then BTI shall provide the Licensee with one
hundred and twenty (120) days’ written notice prior to the date on which such
withdrawal, abandonment or cessation of Prosecution and Maintenance would become
effective.  In such event, the Licensee shall have the first right, but not the
obligation, to take over at the Licensee’s expense the Prosecution and
Maintenance of such BTI Technology, and in such event, such BTI Technology shall
be assigned to the Licensee at the nominal price of USD1.00 (and such BTI
Technology shall thereafter be expressly excluded from the BTI Technology
stipulated herein).

 
10.3  
BTI shall provide the Licensee with regular updates and records of all matters
stated in Clauses 10.1 and 10.2.

 
 
17

--------------------------------------------------------------------------------

 
 
10.4  
The Licensee shall have the right to be granted with a license by BTI in
relation to any continuation, divisional, re-issues of any of the BTI Patents.

 
11.  
NEW INTELLECTUAL PROPERTY

 
11.1
The Licensee will own all new intellectual property related to the Products that
is conceived or reduced to practice by the Licensee during the Term. New IP that
is related to improvements modifications, enhancements, etc. to the BTI patents
(for example the New Patents as referred in Clause 3.2), upon BTI’s request, the
Licensee will grant a royalty-free exclusive license of such new intellectual
property to BTI on terms to be agreed between the Parties similar to the terms
and conditions in this Agreement

 
11.2
The Licensee shall be required to disclose where improvements to the
intellectual property are developed by the Licensee.

 
11.2.1
If the new developments are not under or within the BTI claims, the Licensee
shall be required to offer the license to the same to BTI on reasonable
commercial terms.

 
12.  
ENFORCEMENT

 
12.1  
The Licensee shall have the right to determine the appropriate course of action
to enforce any patent rights relating to the BTI Technology in the Territory, or
otherwise to abate the infringement thereof. The Licensee, upon discovery of an
executed or potential patent infringement, shall notify BTI within fourteen (14)
days of discovery.  In the event BTI does not take such action as determined by
the Licensee in respect of any infringement of the BTI Technology within thirty
(30) days of request by the Licensee to do so, the Licensee may take such action
in its own name or in the name of BTI and BTI shall provide all assistance and
information as the Licensee may request to enable the Licensee to take
appropriate action in respect of any infringement of the BTI Technology.  BTI
and the Licensee shall each bear one-half (1/2) of the cost and expense of any
such action.

 
12.2  
All damage receivables as a result of such actions shall be utilized first to
reimburse each Party for the cost and expense of any such action and shall
thereafter be equitably allocated between BTI and the Licensee based on the
Parties’ relative damages attributable to the underlying claim.

 
13.  
MANUFACTURING FACILITIES

 
13.1  
The Licensee shall purchase or establish and maintain one or more manufacturing
facilities for the manufacture of the Products at its own expense.

 
13.2  
Both Parties agree and acknowledge that the manufacturing facilities may be used
to manufacture products other than the Products and to manufacture the Products
for Third Parties. This right must be exercised within five (5) years or it
becomes non-exclusive as to the manufacture. Such manufacturing facility will be
in compliance with internationally accepted standards for GMP, FDA, quality
control and quality assurance.

 
 
18

--------------------------------------------------------------------------------

 
 
13.3  
With regard to a decision on making the investment to establish and maintain one
or more manufacturing facilities for the manufacture of the Products, both
Parties agree that, prior to the Licensee deciding to proceed with the
establishment of the manufacturing facilities,

 
 
(i)
BTI has to provide the Licensee a forecast of its purchase orders of the
Products; and

 
 
(ii)
They should agree on the price of the Products manufactured and supplied by the
Licensee to BTI.

 



13.4  
The Licensee shall be responsible for the maintenance and repair of all
equipment used in the manufacture of the Products in accordance with applicable
laws and consistent with good industry practice.

 
14.  
EVENT OF DEFAULT

 
14.1  
Even if gross default of performance by the Licensee occurs and no execution to
cure has been taken in sales or in manufacturing after the receipt of
notification of default by BTI, the Licensee shall have the absolute and
unfettered right to retain and to continue the use of the BTI Know-How, the BTI
Patents, the BTI Technology (collectively “Intellectual Property”) for the
research and the manufacturing in the territory of:

 
 
14.1.1
any Products which the Licensee obtains/ procures or intends to obtain MAA for
(in accordance to Clause 11); and

 
 
14.1.2
Any other new products until termination date.

 
14.2  
Further to Clause 14.1 above, the Licensee shall have the right to manufacture
only if curable defaults have been cured, to sell and to distribute these new
drugs within the Territory, using a brand name other than BTI should BTI so
request, and/or at the discretion of the Licensee.

 
14.3  
Subject to Clause 11, BTI shall have the right to continue to use the
intellectual property which the Licensee has contributed to the development of
and shall have the right to continue to manufacture, distribute and sell the
Products which use the intellectual property in any jurisdiction except in the
Territory.

 
15.  
CONFIDENTIALITY

 
15.1  
Except to the extent expressly authorized by this Agreement or otherwise agreed
by the Parties in writing, the Parties agree that the receiving Party shall keep
confidential and shall not publish or otherwise disclose or use for any purpose
other than as provided for in this Agreement any confidential or proprietary
information or materials furnished to it by the other Party pursuant to this
Agreement (collectively, “Confidential Information”) or the terms and conditions
of this Agreement.  Notwithstanding the foregoing, Confidential Information
shall not be deemed to include information or materials to the extent that it
can be established by written documentation by the receiving Party that such
information or material:

 
 
19

--------------------------------------------------------------------------------

 
 



 
(i)
was already known to or possessed by the receiving Party, other than under an
obligation of confidentiality (except to the extent such obligation has expired
or an exception is applicable under the relevant agreement pursuant to which
such obligation established), at the time of disclosure;

 
 
(ii)
was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the receiving Party;

 
 
(ii)
became generally available to the public or otherwise part of the public domain
after its disclosure and other than through any act or omission of the receiving
Party in breach of this Agreement;

 
 
(iv)
was independently developed by the receiving Party as demonstrated by documented
evidence prepared contemporaneously with such independent development; or

 
 
(v)
was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others.

 
15.2
Each Party may use and disclose Confidential Information of the other Party or
the terms and conditions of this Agreement as follows:

 
 
(i)
under appropriate confidentiality provisions substantially equivalent to those
in this Agreement, in connection with the performance of its obligations or
exercise of rights granted to such Party in this Agreement;

 
 
(ii)
to the extent such disclosure is reasonably necessary in filing for, prosecuting
or maintenance of patents, copyrights and trademarks (including applications
therefore) in accordance with this Agreement, complying with the terms of
agreements with Third Parties, prosecuting or defending litigation, complying
with applicable governmental regulations, filing for, conducting preclinical or
clinical trials, obtaining and maintaining regulatory approvals (including MAA),
or otherwise required by applicable law or the rules of a recognized stock
exchange, provided, however, that if a Party is required by law or stock
exchange to make any such disclosure of the other Party’s Confidential
Information it will, except where impracticable for necessary disclosures (for
example, in the event of medical emergency), give reasonable advance notice to
the other Party of such disclosure requirement and, except to the extent
inappropriate in the case of patent applications, will use its reasonable
efforts to secure confidential treatment of such Confidential Information
required to be disclosed with key financial terms blanked;

 
 
(iii)
in communication with existing investors, contracted consultants, advisors
(including financial advisors, lawyers and accountants) and others on a
need-to-know basis, in each case under appropriate confidentiality provisions
substantially equivalent to those of this Agreement; or

 
 
(iv)
to the extent mutually agreed to by the Parties.

 
 
20

--------------------------------------------------------------------------------

 
 
16.
TERM

 
16.1  
The term of this Agreement (the “Term”) shall commence on the Effective Date and
continue in force on a product-by-product basis with respect to each country
anywhere in the world until the later of:-

 
 
(i)
the last of the applicable BTI Patents with valid claims to expire covering a
Product in such country expires; or

 
 
(ii)
seven (7) years after the first material commercial sale of a Product in a
particular country, whichever Term is greater

 
 
Paid-Up, Non-Exclusive License on Expiration

 
16.2  
Upon the expiration of this Agreement on a Product-by-Product and a
country-by-country basis, the Licensee shall have a non-exclusive, fully
paid-up, royalty-free license in such country to research, develop, make, have
made, manufacture, use, sell, offer for sale, import and export that particular
Product (and to have any of the foregoing activities regarding such Product
performed by any Third Party on behalf of the Licensee).

 
17.       TERMINATION
 
17.1     This Agreement can be terminated by a Party (“Non-Defaulting Party”) if
and only if: -
 
 
(i)
the other Party (“Defaulting Party”) fails and/or refuses to pay to the
Non-Defaulting Party pursuant to this Agreement and the payment is not settled
after serving a twelve (12) months prior written notice to the Defaulting Party;
or

 
 
(ii)
after the manufacturing facilities are established by the Licensee and the
Licensee begins to manufacture the Products, the Licensee fails to use its best
endeavours to maintain the quality of the Products which is evidenced by a
scientific report issued by an international reputable scientific laboratory or
university and the Licensee does not cure this and continues to fail in this
aspect one hundred and twenty (120) days after receipt of written notice by BTI
of such failure.  For the avoidance of doubt, the written notice issued by BTI
should enclose the aforesaid evidence and set out the curing measures to be
complied with by the Licensee in details; or

 
 
(iii)
a winding up order is granted by a Court against the Defaulting Party.

 
18.
DISPUTE RESOLUTION

 
Disputes
 
18.1  
If the Parties are unable to resolve any dispute or other matter arising out of
or in connection with this Agreement, either Party may, by written notice to the
other Party, have such dispute referred to the Chief Executive Officers of
Parties for attempted resolution by good faith negotiations within sixty (60)
Business Days after such notice is received.  In such event, each Party shall
cause its Chief Executive Officers to meet (face-to-face or by teleconference)
and be available to attempt to resolve such issue. If the Parties should resolve
such dispute or claim, a memorandum setting forth their agreement will be
prepared and signed by both Parties if requested by either Party.  The Parties
shall cooperate in an effort to limit the issues for consideration in such
manner as narrowly as reasonably practicable in order to resolve the dispute.

 
 
21

--------------------------------------------------------------------------------

 
 
Arbitration
 



18.2   
In the event that the Parties are unable to resolve any such matter pursuant to
Clause 17.1 and 17.2, then either Party may initiate arbitration pursuant to
this Clause 18.2.  Any arbitration under this Clause 18.2 shall be conducted by
and in accordance with the applicable rules of the International Chamber of
Commerce (“ICC”) by a single independent arbitrator with significant experience
in arbitrating matters related to biopharmaceutical industry and mutually agreed
by the Parties; provided that if the Parties are unable to agree on a single
arbitrator within thirty (30) days of notice of the dispute, the arbitrator
shall be selected by the senior executive of the ICC in Paris. In such
arbitration, the arbitrator shall select an independent technical expert with
significant experience relating to the subject matter of such dispute to advise
the arbitrator with respect to the subject matter of the dispute.  The place of
arbitration shall be in (i) the State of California, USA, if initiated by the
Licensee or (ii) Hong Kong, if initiated by BTI.  The costs of such arbitration
shall be shared equally by the Parties, and each Party shall bear its own
expenses in connection with the arbitration.  The Parties shall use good faith
efforts to complete arbitration under this Clause 18.2 within six (6) months
following the initiation of such arbitration.  The arbitrator shall establish
reasonable additional procedures to facilitate and complete such arbitration
within such six (6) month period.  All arbitration proceedings shall be
conducted and all evidence and communications shall be in English, provided that
any written evidence originally in a language other than English shall, insofar
as practicable, is submitted in English translation accompanied by the original
or true copy thereof.  Attorney’s fees will be paid to prevailing party.

 
 
Equitable Relief
 
18.3  
Nothing in this Agreement shall limit the right of either Party to seek to
obtain in any court of competent jurisdiction any equitable or interim relief or
provisional remedy, including injunctive relief.

 
19.         GOVERNING LAW
 
19.1 
This Agreement and any dispute arising from the performance or breach hereof
(including arbitration proceedings under Clause 18.2) shall be governed by and
construed and enforced in accordance with the Laws of the State of California in
the U.S., without reference to conflicts of laws principles.

 
20.      MISCELLANEOUS
 
20.1  
Assignment

 
This Agreement shall not be assignable by either Party to any Third Party
without the prior written consent of the other Party. Notwithstanding the
foregoing, either Party may assign this Agreement, without the written consent
of the other Party, (i) to an Affiliate, or (ii) to an entity that acquires all
or substantially all of the business or assets of such Party to which this
Agreement pertains (whether by merger, reorganization, acquisition, sale or
otherwise), and agrees in writing to be bound by the terms and conditions of
this Agreement.  No assignment or transfer of this Agreement shall be valid and
effective unless and until the assignee/transferee agrees in writing to be bound
by the provisions of this Agreement.  The terms and conditions of this Agreement
shall be binding on and inure to the benefit of the permitted successors and
assigns of the Parties.
 
 
22

--------------------------------------------------------------------------------

 
 
Except as expressly provided in this, any attempted assignment or transfer of
this Agreement shall be null and void.
 
20.2  
Notices

 
Any notice, request, delivery, approval or consent required or permitted to be
given under this Agreement shall be in writing in the English language and shall
be deemed to have been sufficiently given if delivered in person, transmitted by
facsimile (receipt verified) or by reputable international -express courier
service (signature required) to the Party to which it is directed at its address
or facsimile number shown below or such other address or facsimile number as
such Party will have last given by written notice to the other Party.
 
If to BTI, addressed to:                                           
 
BOSTON THERAPEUTICS Inc.
33 South Comercial St.
Manchester, NH 03101
Attention:                      Ken Tassey Jr.
Telephone:                     978.886.0421
Facsimile:                       (603) 685-4784
 
 
If to the Licensee, addressed to:
Advance Pharmaceutical Co. , Ltd
Rm A 2- 3F, Dai Fu Street
Tai Po Industrial Est.
Tai Po, New Territories, Hong Kong
Attention:                       Conroy Cheng                                
Telephone:                     (852) 2947 0311
Facsimile:                        (852) 2432 0106
 
20.3  
Waiver

 
Neither Party may waive or release any of its rights or interests in this
Agreement except in writing.  The failure of either Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition.  No waiver by either
Party of any condition or term in any one or more instances shall be construed
as a continuing waiver of such condition or term or of another condition or
term.
 
 
23

--------------------------------------------------------------------------------

 
 
20.4  
Severability

 
If any provision hereof should be held invalid, illegal or unenforceable in any
jurisdiction, the Parties shall negotiate in good faith a valid, legal and
enforceable substitute provision that most nearly reflects the original intent
of the Parties and all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intentions of the Parties as nearly as may be possible.  Such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other jurisdiction.
 
20.5  
Entire Agreement/Modification

 
This Agreement, including its Exhibits, sets forth all of the covenants,
promises, agreements, warranties, representations, conditions and understanding
between the Parties and supersedes and terminates all prior agreements and
understanding between the Parties.  Subsequent alteration, amendment, change or
addition to this Agreement which is agreed upon between the Parties within 60
days of the Effective Date shall be binding upon the Parties if and only if
reduced to writing and signed by the respective duly authorized representatives
of the Parties.
 
20.6  
Relationship of the Parties

 
The Parties agree that the relationship of BTI and the Licensee established by
this Agreement is that of independent contractors.  Furthermore, the Parties
agree that this Agreement does not, is not intended to, and shall not be
construed to, establish an employment, agency or any other relationship.  Except
as may be specifically provided herein, neither Party shall have any right,
power or authority, nor shall they represent themselves as having any authority
to assume, create or incur any expense, liability or obligation, express or
implied, on behalf of the other Party, or otherwise act as an agent for the
other Party for any purpose.
 
20.7  
Force Majeure

 
Except with respect to payment of money, neither Party shall be liable to the
other for failure or delay in the performance of any of its obligations under
this Agreement for the time and to the extent such failure or delay is caused by
earthquake, riot, civil commotion, war, terrorist acts, strike, flood, or
governmental acts or restriction, or other cause that is beyond the reasonable
control of the respective Party (a “Force Majeure” event).  The Party affected
by such Force Majeure event will provide the other Party with full particulars
thereof as soon as it becomes aware of the same (including its best estimate of
the likely extent and duration of the interference with its activities), and
will use diligent efforts to overcome the difficulties created thereby and to
resume performance of its obligations as soon as practicable.  If the
performance by the affected Party of any obligation under this Agreement is
delayed owing to such a Force Majeure event for any continuous period of more
than one hundred twenty (120) days, the other, unaffected Party shall have the
right to terminate this Agreement upon sixty (60) days’ prior written notice;
provided that such Force Majeure event has not ended during such sixty (60) day
period.
 
20.8  
Compliance with laws/other

 
Notwithstanding anything to the contrary contained herein, all rights and
obligations of BTI and the Licensee are subject to prior compliance with, and
each Party shall comply with, all laws, including obtaining all necessary
approvals required by the applicable agencies of the governments of the United
States, the Territory and foreign jurisdictions.  In addition, each Party shall
conduct its activities under this Agreement in accordance with good scientific
and business practices.
 
 
24

--------------------------------------------------------------------------------

 
 
20.9  
Interpretation

 
The captions and headings used in this Agreement are for convenience only, and
are to be of no force or effect in construing or interpreting any of the
provisions of this Agreement.  Unless otherwise specified to the contrary,
references to Clauses or Exhibits mean the particular Clauses or Exhibits of
this Agreement, and references to this Agreement include all Exhibits hereto.
 
Unless the context otherwise clearly requires, whenever used in this
Agreement:  (i) the words “include” or “including” shall be construed as
incorporating, also, “but not limited to” or “without limitation;” (ii) the word
“day” or “year” means a calendar day or year unless otherwise specified;
(iii) the word “notice” means notice in writing (whether or not specifically
stated) and shall include notices, consents, approvals and other written
communications contemplated under this Agreement; (iv) the words “hereof,”
“herein,” “hereby,” “hereunder” and derivative or similar words refer to this
Agreement (including any Exhibits) as a whole, and not to any particular
provision of this Agreement; (v) the word “or” shall be construed as the
inclusive meaning identified with the phrase “and/or;”(vi) provisions that
require that a Party or the Parties “agree,” “consent” or “approve” or the like
shall require that such agreement, consent or approval be specific and in
writing, whether by written agreement, letter or otherwise; (vii) words of any
gender include all genders; (viii) words using the singular or plural number
also include the plural or singular number, respectively; and (ix) references to
any specific law, rule or regulation, or article, section or other division
thereof, shall be deemed to include the then-current amendments thereto or any
replacement law, rule or regulation thereof. Neither Party shall be deemed to be
acting “by or under authority” of the other Party for purposes of this
Agreement.
 
20.10             
 Counterparts

 
This Agreement may be executed in two or more counterparts by original or
facsimile signature, each of which shall be deemed an original, and all of which
together, shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized representatives as of the Effective Date.
 
BOSTON THERAPEUTICS, INC.
  ADVANCE PHARMACEUTICAL COMPANY LIMITED            
By:
/s/ Kenneth A Tassey, Jr.   By:
/s/ Conroy Cheng
         
Name:   
Kenneth A Tassey, Jr.
 
Name:
Conroy Cheng
Title:
Director, President   Title:
Director

 
 
25

--------------------------------------------------------------------------------

 
 

 
Exhibit 1


Option Agreement
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
Exhibit 2
 
SUGARDOWN Certificate
 
 
 
Please see attached.
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
[a6829888_ex2page2.jpg]
 
Your Trademark/Service Mark Application, Principal Register Was Submitted
Successfully Success! View/Save E-Receipt as PDF file  We have received your
application and assigned serial number 77812748 to your submission. You can open
and save a PDF version of the filing receipt by clicking on the button, above,
and this will serve as your official confirmation copy. We will also separately
send an e-mail summary of the form to "bosippto@seyfarth.com". For
electronically-submitted applications, the USPTO will no longer mail an
additional paper filing receipt. However, since e-mail is not always reliable,
please print out and save this notice. If the USPTO later determines that no
filing date was justified, your submission will be returned, and your filing fee
will be refunded. You would then have the opportunity to cure the deficiency,
and re-file the application. Thank you. NOTE: Do NOT send a duplicate paper copy
of this filing to the USPTO, as it will interfere with the proper processing of
the electronic submission and will result in your being charged for two filings,
neither of which can be refunded. Thank you. TEAS Support Team STAMP:
USPTO/BAS-12.4 1.55.2-2009082607563346175
8-77812748-4003bebclc635d36d552258de9a752b222-DA-5089-20090826074530644508
Trademark Electronic Application System (TEAS) service ' S U.S. Patent and
Trademark Office Please refer questions or comments to: teas@USPTO.gov
 
 
28

--------------------------------------------------------------------------------

 
 
 
[a6829888_ex2page3.jpg]
 
United States Patent and Trademark Office Deposit Account Payment Information
Summary Please read the disclosure statement and mark the cheekbox that you have
read and understand the disclosure statement. Also, please confirm that the
information shown below is correct. If there are any errors, click "Change" to
return to the previous form. Otherwise, click "Submit" to process payment, or
"Cancel" to abort the transaction. Disclosure Statement: I am an authorized user
for the referenced U.S. Patent and Trademark Office Deposit Account; I authorize
the U.S. Patent and Trademark Office to deduct the itemized charges listed in
the Payment Information Summary from my deposit account and that sufficient
funds are maintained in this account to satisfy said charges; I am aware that
intentionally false or misleading statements may constitute criminal violations
of United States Code Title 18. I agree: (required) Payment Information: Deposit
Account Number: Holder Name: Authorized User: Amount: Description: 502896
SEYFARTH/SHAW MICHAELIS , BRIAN L. 325 Trademark/Service Mark Application,
Principal Register Attorney Docket Number: 66857-3 Optional NO REFUND POLICY:
All sales are final and no refunds will be issued, unless a clear technical
problem results in an inadvertent duplicate payment. Please ensure your
transaction is correct before submitting your payment. By clicking the "Submit"
button below, you are agreeing to the U.S. Patent and Trademark Office's no
refund policy. Submit 1 ChangeCancel j Your transaction may take up to three (3)
minutes. We appreciate your patience. NOTE: Pressing 'Submit' multiple times may
cause the same transaction to be processed multiple times. Pressing 'Cancel'
after pressing 'Submit' will not cancel the transaction.
 
 
29

--------------------------------------------------------------------------------

 
 
[a6829888_ex2page4.jpg]
PTO Form 1478 (Rev 912006} 0MB No. 0651-0009 (Exp 1213112011) Trademark/Service
Mark Application, Principal Register Handwritten Signature To the Commissioner
for Trademarks: MARK: SUGARDOWN (Standard Characters, see mark) The literal
element of the mark consists of SUGARDOWN. The mark consists of standard
characters, without claim to any particular font, style, size, or color. The
applicants, David Platt, a citizen of United States, having an address of 12
Appleton Circle Newton, Massachusetts 02459 United StatesKenneth AIan Tassey
Jr., a citizen of United States, having an address of Unit 309, 226 Karat7as
Avenue Manchester, New Hampshire 03104 United States request registration of the
trademark/service mark identified above in the United States Patent and
Trademark Office on the Principal Register established by the Act of July 5,
1946 (15 U.S.C. Section 1051 et seq.), as amended, for the following:
International Class 005: Pharmaceutical preparations and Over The Counter (OTC)
applications for the treatment of medical conditions associated with Ischemia,
Cardiovascular disease, Hyperglycemia, Impaired GIucose Tolerance (IGT),
Impaired Fasting Glucose (IFG), obesity and other diabetic and pre-diabetic
conditions and indications. Intent to Use: The applicant has a bona fide
intention to use or use through the applicant's related company or licensee the
mark in commerce on or in connection with the identified goods and/or services.
(15 U.S.C. Section 1051(b)). The applicants hereby appoint Brian L. Michaelis
and John C. Serio and Joseph P. Quinn of Seyfarth Shaw LLP Suite 300 Two Seaport
Lane Boston, Massachusetts 02210-2028 United States to submit this application
on behalf of the applicants. The attorney docket/reference number is 66857-3.
Correspondence Information: Brian L. Michaelis Seyfarth Shaw LLP Suite 300 Two
Seaport Lane Boston, Massachusetts 02210-2028 617-946-4830(phone)
617-946-4801(fax) bosippto@seyfarth.com (authorized) A fee payment in the amount
of $325 will be submitted with the application, representing payment for I class
(es).
 
30

--------------------------------------------------------------------------------

 
 
[a6829888_ex2page5.jpg]
 
 
Declaration The attached signature image file: Signatory File Signatory's Name:
David Platt Signatory's Position: Individual The attached signature image file:
Signatory File Signatory's Name: Kenneth Alan Tassey Jr. Signatory's Position:
Individual Back PTO Form 1478 (Rev 912006) OMB No. 0651-0009 (Exp 12131/2011)
Trademark/Service Mark Application, Principal Register NOTE: Data fields with
the * are mandatory. The wording "(if applicable)" appears where the field is
only mandatory under the facts of the particular application. The table below
presents the data as entered. Input Field SERIAL NUMBER MARK INFORMATION *MARK
STANDARD CHARACTERS USPTO-GENERATED IMAGE LITERAL ELEMENT NIA mark.jpg YES YES
SUGARDOWN Entered MARK STATEMENT APPLICANT INFORMATION *OWNER OF MARK *STREET
*CITY *STATE (Required for U.S. applicants) The mark consists of standard
characters, without claim to any particular font, style, size, or color. David
Platt 12 Appleton Circle Newton Massachusetts
 
 
31

--------------------------------------------------------------------------------

 
 
[a6829888_ex2page6.jpg]
 
*ZIP/POSTAL CODE (Required for U.S. applicants only) LEGAL ENTITY INFORMATION
TYPE COUNTRY OF CITIZENSHIP APPLICANT INFORMATION *OWNER OF MARK *STREET
INTERNAL ADDRESS *CITY *STATE (Required for U.S. applicants) *COUNTRY
*ZIP/POSTAL CODE (Required for U.S. applicants only) LEGAL ENTITY INFORMATION
TYPE COUNTRY OF CITIZENSHIP GOODS AND/OR SERVICES AND BASIS INFORMATION 005
Pharmaceutical preparations and Over The Counter (OTC) .applications for the
treatment of medical conditions associated with Ischemia, Cardiovascular
disease, Hyperglycemia. Impaired Glucose Tolerance (IGT), Impaired Fasting
Glucose (IFG), obesity and other diabetic and pre-diabetic conditions and
indications. SECTION I (b) Brian L. Michaelis 66857-3 Seyfarth Shaw LLP Two
Seaport Lane Suite 300 Boston Massachusetts 02459 individual United States
Kenneth Alan Tassey Jr. 226 Karatzas Avenue Unit 309 Manchester New Hampshire
United States 03104 individual United States *INTERNATIONAL CLASS
*IDENTIFICATION FILING BASIS ATTORNEY INFORMATION NAME ATTORNEY DOCKET NUMBER
FIRM NAME STREET INTERNAL ADDRESS CITY STATE
 
 
32

--------------------------------------------------------------------------------

 
 
[a6829888_ex2page7.jpg]
ZIP/POSTAL CODE PHONE FAX EMAIL ADDRESS AUTHORIZED TO COMMUNICATE VIA EMAIL
OTHER  APPOINTED ATTORNEY 02210-2028 617-946-4830 617-946-4801 bosippto@sey.com
Yes John C. Serio and Joseph P. Quinn CORRESPONDENCE INFORMATION NAME Brian L.
Michaelis FIRM NAME Seyfarth Shaw LLP STREET Two Seaport Lane INTERNAL
ADDRESSSuite 300 CITY Boston STATE Massachusetts COUNTRY United States
ZIP/POSTAL CODE 02210-2028 PHONE617-946-4830 FAX 617-946-4801 EMAIL ADDRESS
bosippto@seyfarth.com AUTHORIZED TO COMMUNICATE VIA EMAIL FEE INFORMATION NUMBER
OF CLASSES FEE PER CLASS *TOTAL FEE DUE 'TOTAL FEE PAID SIGNATURE INFORMATION *
SIGNATORY FILE SIGNATORY'S NAME SIGNATORY'S POSITION ' SIGNATORY FILE
SIGNATORY'S NAME SIGNATORY'S POSITION Yes 1 325 325 325 hw
1241552-074530644_._sugardownUSPTOapp.pdf David Platt Individual hw
1241552-074530644 ._sugardownUSPTOapp.pdf Kenneth Alan Tassey Jr. Individual
 
 
33

--------------------------------------------------------------------------------

 
 
[a6829888_ex2page8.jpg]
 
 
34

--------------------------------------------------------------------------------

 
 
[a6829888_ex2page9.jpg]
 
PTO Form 1478 {Rev 912006} OMB No.0651-0009 (Exp 1213112011) Mark
(USPTO-generated image for standard characters): SUGARDOWN Back
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
Exhibit 3
 
List of Prices
 
Please see attached.
 
All manufacturing overheads, selling expenses, labeling and other costs are
included in the prices set out, with the exception of sales tax (including VAT)
and transfer costs, which the respective buyer shall bear.
 
 
36

--------------------------------------------------------------------------------

 
 
[***]
 
 
37

--------------------------------------------------------------------------------

 
 
Exhibit 4
 
Banking Information
 
BOSTON THERAPEUTICS, INC.

 
Name: BOSTON THERAPEUTICS, Inc

 
 
Bank: [***]

 
 
 
Account Number: [***]

 
 
Routing: [***]

 
ADVANCE PHARMACEUTICALS CO., LIMITED

 
Name: ZAPP BIOTECHNOLOGY COMPANY LIMITED

 
 
Bank: [***]

 
 
Account Number: [***]

 
 
 
38

--------------------------------------------------------------------------------

 


 
EXHIBIT 5
 
Reimbursement of Costs
 



 
Costs borne by BTI
Costs borne by the Licensee
 
(Region 1)
 
Reference/use in
Additional Territory other
than USA
(Region 2)
 
Reference/use in USA
(Region 3)
 
Reference/use in Territory
MAA in Territory
   
[***]%
 
[***]%#
[***]%##
[***]%#
 
[***]%##
[***]*
[***]*
1/3*
MAA in Europe
[***]%
   
[***]%##
 
[***]%#
[***]%##
[***]%#
 
[***]*
[***]*
[***]*
MAA in USA
 
[***]%
   
[***]%##
[***]%#
[***]%#
[***]%##
 
[***]*
[***]*
[***]*

 
#
In the event that a MAA is obtained by a first Party in its region and is
referenced/used by the second Party in its region or one of its regions, such
second Party – in respect of its reference/use in its region of the first
Party’s MAA – shall reimburse to the first Party [***] percent ([***]%) of the
costs of the first Party’s MAA.  BTI’s costs in Regions 1 and 2 will be
similarly treated.

 
##
After reimbursement by the second Party, the costs borne by the first Party
which obtained the MAA shall be reduced to [***] percent ([***]%) of the costs
of such MAA.

 
*
In the event that the Licensee has previously paid [***]percent ([***]%) of MAA
costs to BTI, then upon BTI’s reference/use of such MAA a 3rd region (i.e.,
reference/use is made by BTI in both the USA and in the Additional Territory),
BTI shall repay the Licensee[***] ([***]) of the costs of such MAA, so that the
overall result is as follows:  if the Parties reference/use a given MAA in each
of the above 3 regions, the Licensee shall bear [***] ([***]) of the costs of
such MAA, and BTI shall bear [***] ([***]) of such costs.

 
 
39

--------------------------------------------------------------------------------

 
 
Exhibit 6
 
List of Patents
 
US Provisional patent #61410609 filed 05-Nov-2010;
 
US patent #5,527,770;
 
US patent #5,681,923;
 
US patent # 5,759,992;
 
US patent # 5891,861:
 
US patent # 6,423,314 B2

 
 
40

--------------------------------------------------------------------------------

 
 
Exhibit 7
 
List of Products
 
(refer to the definition of Product(s))
 


 
1.  
SUGARDOWN; and

 
2.  
SUGARDOWN-related products

 
 
41

--------------------------------------------------------------------------------

 


Exhibit 8
 
Certificated of analysis of SugarDown Chewable Tablet
 


 
Please see attached.
 
[***]

 
42

--------------------------------------------------------------------------------

 
 
Exhibit 9


 
Declarations of Good Manufacturing Practice
 


 
Please see attached.
 
[***]]
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
[a6829888_ex9.jpg]
 
44